The opinion of the court was delivered by
Allen, J.:
The ruling of the court sustaining the demurrer to the plaintiff’s amended petition was right. *463The decree of divorce rendered by the district court of Shawnee county contains no provision imposing a liability on the defendant for the support of the minor children, and it has been held that no such liability exists independent of the decree. (Harris v. Harris, 5 Kan. 46.) The petition and exhibit “B” thereto attached make no claim for unpaid alimony, but recovery is sought for the support of the children only.
The judgment is affirmed.
All the Justices concurring.